White, J. (dissenting).
We respectfully dissent.
After the children were placed in petitioner’s custody, respondent had visitation twice a week with them in her home. Although the evidence shows that she did not meet all of the requirements of the service plan, a service plan review prepared by petitioner on February 21, 1992 indicated that respondent was participating in the court-ordered services. A similar review undertaken by petitioner on August 22, 1992 stated that respondent "has actively participated in all court ordered services” and because "she has done well * * * upon completion of these services, her children should be * * * returned to her custody”.
In our view these service plan reviews compromise petitioner’s position in this proceeding, for it is reasonably inferable therefrom that until late August 1992 respondent did plan for the future of her children by taking real, affirmative and meaningful steps manifesting a sense of responsibility toward them (see, Matter of Matthew C., 216 AD2d 637, 638). Otherwise, petitioner would not have envisioned returning the children to her custody. Thus, insofar as the period between November 6, 1991 and August 22, 1992 is concerned, petitioner’s evidence does not meet the "clear and convincing” standard as it cannot be concluded that it was highly probable that respondent failed to plan during such period (Prince, Richardson on Evidence § 3-205, at 104 [Farrell 11th ed]). Assuming that petitioner’s evidence is sufficient for the period between August 22, 1992 and June 25, 1993, reversal of Family Court’s order is nevertheless mandated because this period falls short of the statutory requirement that the period of neglect must encompass a continuous period of one year* (see, Matter of Star Leslie W., 63 NY2d 136, 146; compare, Matter of Ian II., 173 AD2d 898).
Casey, J., concurs. Ordered that the order is affirmed, without costs.

 The parties stipulated to limit the proof to the period between November 6,1991 and June 25, 1993.